MEMORANDUM**
Adan Ceja-Lugo appeals his conviction and 55-month sentence imposed following his unconditional guilty plea to illegal reentry following deportation, in violation of 8 U.S.C. § 1326(a).
We dismiss the appeal for lack of jurisdiction because Ceja-Lugo entered into a negotiated plea agreement in which he knowingly and voluntarily waived his right to appeal or collaterally attack his conviction and sentence. See United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir. 2000) (recognizing that courts will enforce waiver of appeal rights when waiver is knowing and voluntary).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.